DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “622” has been used to designate both transmissions and the common input (i.e. it appears one “622” in fig. 2 should be 626).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cesa (US 2020/0367963) in view of Brown (US 2017/0360466).
Regarding claims 1-6, 10-16 and 20 Cesa discloses a surgical generator (fig. 1a) including an energy module with energy port (102) and a surgical pump assembly (108 including 120, see fig. 1b) that includes a plurality of pumps each with an output port (122). These pumps can be independently controlled (by controller 103) by adjusting the rotation speed of the pumps ([0073]), where whatever causes these pumps to have different speeds can be considered to cause the pumps to operate in “different manners.” Cesa does not disclose a motor or a transmission assembly which receives motor output and provides a plurality of transmission outputs to the pumps. However, motors, pumps and transmissions border on ubiquitous in this and many technology areas and Applicant has not disclosed that using one motor to move multiple pumps is critical or produces unexpected results. In fact, that the instant application is sparse on details means that Applicant is relying heavily on what a person of ordinary skill in the art would know to enable the invention in the first place. For example, the figure showing the pump assembly is entirely schematic (fig. 2) and paragraph [0039] lists a large number of transmission types and includes the simple statement that these transmission types could also be combined. Applicant’s disclosure is only slightly more detailed than Cesa which does not even bother to discuss the interior of the surgical pump assembly including how exactly the pumps are moved which is further support for the position that these elements are well within the level of ordinary skill in the art. Brown discloses a surgical system (fig. 2) that includes a single motor (320) with multiple outputs (to a pump and cutting element) by the use of a transmission assembly (324). Brown discloses another embodiment which uses a single motor to power two pumps and a cutting element “according to selected parameters” ([0122]). Whatever mechanical structure allows the motion of the motor to be transmitted to the distinct pumps can be considered distinct transmissions. It is noteworthy, particularly in light of the preceding discussion, that the second embodiment of Brown also contains almost no mechanical details about how a motor could be used to actuate two pumps thus also relying, like Applicant and Cesa, on what a person of ordinary skill in the art would know about such elementary (at least to this technology) components. It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to have provided the surgical generator of Cesa with any commonly known pump actuation mechanism, including the single motor and transmission assembly of Brown, that would produce the predictable result of allowing fluid to be moved in a desired manner.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cesa and Brown, further in view of del Granado (US 2003/0060805).
Regarding claims 7-9 and 17-19, while the device of Cesa-Brown discloses a variable output from the motor through a transmission to a pump and it is unclear how this would be possible without adjustable “input to output ratio,” in the interest of compact prosecution the references are understood not to explicitly disclose this manner of controlling the pump. However, transmissions with variable input to output ratio are very common in the art. An example is provided by del Granado which notes that a transmission can have elements which allow variable input to output ratios ([0016]). Therefore, before the application was filed it would have been obvious to provide the device of Cesa-Brown with the ability to control the pumps using any commonly known transmission feature, including variable input to output ratios as taught by del Granado, that would produce the predictable result of allowing the device to operate in a desired manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding using one motor for two pumps or two motors for two pumps, compare figures 1 and 6 of US 4,902,276 to Zakko. Regarding a device that uses one motor to control “one or more pumps” by the use of a transmission, see paragraph [0015] of US 2020/0164118 to Woloskzo.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794